MEMORANDUM **
California state prisoner Acharmu Yazaid Crosby appeals pro se from the district court’s judgment dismissing his 28 *594U.S.C. § 2254 petition challenging the conditions of parole imposed following his conviction for being a felon in possession of a firearm. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see White v. Lambert, 370 F.3d 1002, 1005 (9th Cir.2004), and we affirm.
The district court correctly determined that Crosby failed to exhaust his state court remedies prior to filing his federal habeas petition. See 28 U.S.C. § 2254(b)(1). Accordingly, we decline to address Crosby’s substantive contentions.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publi*594cation and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.